Citation Nr: 0815683	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-19 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active duty for training (ACDUTRA) from June 
1956 to December 1956 and active military service from 
January 1957 to December 1965 (with a short break in service 
from December 3, 1965, to December 29, 1965).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The issue before the Board 
today was remanded in July 2007 for further evidentiary and 
procedural development.  This was accomplished, and the Board 
concludes that it may proceed with a decision at this time.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam sometime 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

2.  The competent medical evidence fails to demonstrate that 
peripheral neuropathy of the bilateral upper extremities 
manifested during the veteran's active duty service or is 
otherwise related to his active duty service, including 
exposure to Agent Orange.

3.  The competent medical evidence fails to demonstrate that 
peripheral neuropathy of the bilateral lower extremities 
manifested during the veteran's active duty service or is 
otherwise related to his active duty service, including 
exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by the veteran's active 
duty service, nor may it be presumed to have been incurred in 
or aggravated by such service, or be due to any herbicide 
(Agent Orange) exposure therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Peripheral neuropathy of the bilateral lower extremities 
was not incurred in or aggravated by the veteran's active 
duty service, nor may it be presumed to have been incurred in 
or aggravated by such service, or be due to any herbicide 
(Agent Orange) exposure therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in March 2004, April 2006, and October 
2007 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
March 2004 and October 2007 letters advised the veteran what 
information and evidence was needed to substantiate his 
claims decided herein.  These letters also expressly 
requested that he submit any evidence in his possession 
pertaining to his claims.  He was also specifically told that 
it was his responsibility to support his claims with 
appropriate evidence.  Finally the March 2004 and October 
2007 letters advised him what information and evidence would 
be obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The April 2006 and October 2007 letters provided 
this notice to the veteran.  

The Board observes that the March 2004 letter was sent to the 
veteran prior to the May 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claims.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the April 2006 and October 2007 letters fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a December 2007 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA and non-VA 
treatment records.  Also of record are a number of private 
medical opinions submitted by the veteran.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claims.  
Finally, the veteran was afforded a VA examination in 
November 2007 with respect to the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran contends he is entitled to service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities as a result of exposure to Agent Orange while 
serving in the Republic of Vietnam.  Having carefully 
considered the veteran's claims in light of the record and 
the applicable law, the Board concludes that a preponderance 
of the evidence is against these claims and his appeal is 
denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain diseases associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2007).  As discussed in the Board's July 2007 remand, the 
veteran has presented sufficient evidence that he was in the 
Republic of Vietnam during the presumptive period.  More 
specifically, Morning Reports indicate that he was sent to 
Saigon, Vietnam for a five-day temporary duty assignment in 
February 1962.  Subsequent Morning Reports, including one 
dated June 1962, show that he remained in Saigon much longer 
than five days.  Therefore, exposure to herbicides (Agent 
Orange) is presumed.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2007).

Diseases associated with exposure to Agent Orange include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes); Hodgkin's disease; 
multiple myeloma; non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft- tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Entitlement to service connection for the above listed 
diseases on a presumptive basis requires that the above 
listed diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2007).  The 
last date on which a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  

For purposes of the presumption outlined in 38 C.F.R. 
§ 3.307(a)(6), the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e) Note 2 (2007).  The Board notes that 
chronic peripheral neuropathy is different than acute and 
subacute peripheral neuropathy, and is not included in the 
list of presumptive diseases. Moreover, VA has specifically 
determined that persistent peripheral neuropathy is not a 
disease associated with exposure to herbicide agents.  See 
Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).

The veteran's service medical records are negative for any 
complaints or findings of acute, subacute, or chronic 
peripheral neuropathy, or related symptoms.  At his 
separation medical examination in October 1965, the veteran 
denied a history of neuritis and paralysis, and clinical 
evaluation of the upper and lower extremities and 
neurological system was normal at that time.  Post-service, 
the first documented medical evidence of complaints of 
tingling and numbness in any of the veteran's lower or upper 
extremities is 1994; this is nearly thirty years following 
his separation from service.  See VA Medical Certificate 
dated January 19, 1994.  Additionally, although his medical 
records indicate a history of diagnosed peripheral 
neuropathy, the Board observes that there is no recorded 
diagnosis of peripheral neuropathy of the bilateral lower and 
upper extremities until 2003 and 2004, respectively.  See 
Letter from Dr. Korte dated February 2, 2004; Clinical 
Records from Dr. Suva dated June 14, 2004, and September 21, 
2004.

In light of the above, the Board finds that the veteran is 
not entitled to service connection for peripheral neuropathy 
on a presumptive basis because the competent medical evidence 
fails to show that the veteran developed acute or subacute 
peripheral neuropathy shortly after his exposure to Agent 
Orange in 1965.  Moreover, by definition, that type of 
peripheral neuropathy would have resolved by the late-1960's; 
thus, even if the evidence demonstrated such disease, the 
veteran would only be entitled to service connection for any 
chronic residuals.  In the present case, the competent 
evidence reflects that the veteran did not seek treatment for 
symptoms associated with peripheral neuropathy for nearly 
thirty years following service.  Accordingly, service 
connection for peripheral neuropathy is not warranted on a 
presumptive basis.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  As 
such, the Board must not only determine whether the veteran 
has chronic peripheral neuropathy which is recognized by VA 
as being etiologically related to prior exposure to herbicide 
agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), 
but must also determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).

In support of his claims on appeal, the veteran submitted a 
number of treatment reports from various treating physicians, 
including a podiatrist, internist, and neurologist.  These 
letters specifically address the veteran's claim that his 
peripheral neuropathy of the bilateral lower extremities is 
related to Agent Orange exposure.  

The first letter is from the veteran's podiatrist, Dr. Korte, 
and indicates that the veteran presented to his office in 
December 2003 with complaints of burning, throbbing feet.  
See Letter from Dr. Korte dated February 2, 2004.  The 
diagnosis was neuropathy, and based on the fact that the 
veteran had no history of diabetes, Dr. Korte stated that the 
"probable cause of the neuropathy may be exposure to the 
Agent Orange" (emphasis added).  He noted that the veteran 
would require additional work-up to rule this out.  
Similarly, a June 2005 letter from the veteran's internist, 
Dr. Lim, indicates that despite extensive evaluation, no 
obvious etiology for the veteran's paresthesias of the lower 
extremities has been found.  See also Clinical Note from Dr. 
Lim's Office dated February 10, 2004 (noting that veteran 
complains of burning and tingling in his lower extremities) 
(emphasis added).  Dr. Lim goes on to state that in the 
absence of any ongoing medical cause for paresthesias, he 
"suspects" that it is related to the veteran's Agent Orange 
exposure.  Finally, a March 2005 letter from neurologist Dr. 
Li notes that the veteran's blood work, including 
electrolyte, blood count, folic level, RPR, and thyroid 
function, and a serum electrophoresis check, were all within 
normal limits.  Therefore, it was Dr. Li's opinion that there 
was no identifiable specific etiology for the veteran's 
peripheral neuropathy of the lower extremities.  In his 
letter, Dr. Li indicated that Agent Orange exposure "could 
potentially be the cause of [the veteran's] peripheral 
neuropathy...however, at this point there is not enough 
scientific data in the literature to suggest the relationship 
between agent orange and peripheral neuropathy" (emphasis 
added).

The Board observes that none of the above opinions indicate 
that it is at least as likely as not that the veteran's 
peripheral neuropathy of the bilateral lower extremities is 
related to Agent Orange exposure.  Rather, they discuss the 
possibility of a relationship in equivocal terms.  In 
granting service connection, the Board notes that it may not 
rely on conclusions based on its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Rather, it must 
rely on the competent medical evidence of record.  In the 
present case, the Board finds that the opinions expressed by 
Drs. Korte, Lim, and Li are not sufficient upon which to base 
a grant of service connection for peripheral neuropathy of 
the bilateral lower extremities because they lack a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  See also Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

In contrast to the above opinions, a November 2007 VA 
examination report states that the objective medical 
evidence, including normal electromyography (EMG) studies and 
nerve conduction velocity (NCV) studies, does not support a 
diagnosis of peripheral neuropathy.  Despite not finding a 
current diagnosis of peripheral neuropathy, the examiner 
acknowledged the veteran's complaints of neuralgia and opined 
that such symptoms are less likely than not related to 
exposure to Agent Orange.  The Board acknowledges that the 
November 2007 VA examination report does not contain specific 
language to that effect; however, the Board finds that the 
examiner's statement, "I can't say his current problems are 
related to Agent Orange," is most accurately interpreted as 
providing a negative nexus opinion (therefore, that it is 
less likely than not related to Agent Orange exposure).  

In light of the fact that the November 2007 VA examination 
was conducted in conjunction with an EMG/NCV study and 
included a review of the claims folder, the Board finds the 
opinion provided in the examination report to be of great 
probative value.  See Hayes, supra.  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches, as is true of any evidence, the 
credibility and weight to the attached medical opinions are 
within the province of the Board).  

The veteran has submitted no medical evidence regarding the 
etiology of any current upper extremity peripheral 
neuropathy.  However, the Board acknowledges that the veteran 
is currently service-connected for residuals of a fracture to 
the right carpal navicular with excision sensory loss, and 
that VA records dated in March and April 1997 show complaints 
of numbness and tingling in the right hand associated with 
cubital tunnel syndrome and possible carpal tunnel syndrome.  
Such evidence suggests that the veteran's right upper 
extremity peripheral neuropathy might be secondary to his 
service-connected right wrist disability.  However, following 
a surgical intervention in May 1997, the competent medical 
evidence reflects no continued complaints of numbness or 
tingling in the right hand.  After surgery, the first 
documented complaints are in June 2004.  Records from June 
2004 through the present fail to discuss the etiology for the 
veteran's current complaints of weakness and tingling of the 
bilateral upper extremities.  

Finally, the Board observes that the VA Secretary, under the 
authority of the Agent Orange Act of 1991, Pub. L. No. 102-4, 
105 Stat.11, has concluded that credible evidence against an 
association between chronic peripheral neuropathy and 
herbicide exposure outweighs the credible evidence for such 
an association, and that a positive association does not 
exist.  38 C.F.R. § 3.309(e).  A summary of the medical and 
scientific evidence considered by the National Academy of 
Sciences and the VA Secretary is set forth at 64 Fed. Reg. 
59232 (1999).  The Board finds it interesting to note that 
Dr. Li alluded to the lack of support in the medical 
literature for a finding of a positive relationship between 
Agent Orange exposure and chronic peripheral neuropathy.

Given the evidence as outlined above, the Board finds that 
the veteran did not experience symptoms associated with 
peripheral neuropathy until nearly thirty years after he left 
the Republic of Vietnam.  Additionally, the competent 
evidence fails to demonstrate that his current peripheral 
neuropathy of the bilateral upper and lower extremities is 
related to in-service exposure to Agent Orange.  In this 
regard, the private medical opinions of record suggesting a 
possible relationship between the veteran's bilateral lower 
extremity peripheral neuropathy and Agent Orange exposure are 
too equivocal, especially when compared with the probative 
November 2007 VA examination report and the findings of the 
National Academy of Sciences.  Regarding peripheral 
neuropathy of the upper extremities, there is no etiological 
opinion of record, equivocal or not, indicating a 
relationship between Agent Orange and such disability.  
Finally, the veteran's own statements that his bilateral 
peripheral neuropathy of the upper and lower extremities is 
due to Agent Orange exposure are insufficient upon which to 
establish a relationship between his period of service and 
current complaints.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (laypersons are not competent to offer 
medical opinions regarding causation of a disability).  In 
sum, although the veteran served honorably in Vietnam, the 
evidence in this matter does not support a finding that 
bilateral peripheral neuropathy of the upper and lower 
extremities began during service or as a consequence of Agent 
Orange exposure.  As such, his appeal must be denied.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as due to 
Agent Orange exposure, is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as due to 
Agent Orange exposure, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


